477 F.2d 610
Charles F. ECKERT, Appellant,v.The CITY OF PHILADELPHIA, PA.
No. 71-1865.
United States Court of Appeals,Third Circuit.
Submitted April 6, 1973.Decided May 2, 1973.

Charles F. Eckert, pro se.
Martin Weinberg, City Sol., John Mattioni, Deputy City Sol., Howard D. Scher, Asst. City Sol., Philadelphia, Pa., for appellee.
Before McLAUGHLIN, ROSENN and JAMES HUNTER, III, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant, here petitioned the district court to enjoin the City of Philadelphia from enforcing its ordinance which regulates the purchase of firearms and transfer of same.  Appellant's theory in the district court which he now repeats is that by the Second Amendment to the United States Constitution he is entitled to bear arms.  Appellant is completely wrong about that.  As long ago at least as 1939 the United States Supreme Court held that there must be "* * * some reasonable relationship to the preservation or efficiency of a well regulated militia".  There is nothing whatsoever of that kind in this appeal.  It must be remembered that the right to keep and bear arms is not a right given by the United States Constitution.  See United States v. Miller, 307 U.S. 174, 59 S.Ct. 816, 83 L.Ed. 1206 (1939).  Actually the City ordinance attacked by appellant has been rendered moot by declaration of the Pennsylvania Superior Court holding that the Philadelphia Ordinance above presented was preempted by an Act of the Pennsylvania General Assembly in 1962.  See Commonwealth v. Ray, 218 Pa.Super. 72, 272 A.2d 275 (1970).


2
The judgment of the district court will be affirmed.